IN THE SUPREME COURT OF THE STATE OF NEVADA


                         ERIC GARZA,                                              No. 83482
                                                  Appellant,
                                       vs.
                        STATE OF NEVADA, DEPARTMENT
                        OF EMPLOYMENT, TRAINING AND                                 FILED
                        REHABILITATION; THE STATE OF
                                                                                    MAY 0 9 2022
                        NEVADA EMPLOYMENT SECURITY
                                                                                           A. BROWN
                        DIVISION; ELISA CAFERRATA, IN                                           E COURT

                        HER OFFICIAL CAPACITY AS THE                                  DEPUTY LERK
                        DIRECTOR OF DETER; LYNDA
                        PARVEN, IN HER OFFICIAL
                        CAPACITY AS THE ADMINISTRATOR
                        OF THE ESD; AND ROSA MENDEZ, IN
                        HER OFFICAL CAPACITY,
                                           Res • ondents.




                                              ORDER DISMISSING APPEAL



                                    This is a pro se appeal from an order granting a motion to
                        dismiss appellant's complaint. Eighth Judicial District Court, Clark
                        County; Tara D. Clark Newberry, Judge.
                                    On March 2, 2022, this court entered an order directing
                        appellant to file the opening brief or informal brief form for pro se parties.
                        Pursuant to that order, the brief was due by March 16, 2022. This court
                        cautioned that failure to timely file the brief could result in the dismissal of
                        this appeal. To date, appellant has not filed the brief or otherwise


SUMER% COURT
     OF
   NEVADA

(   f ) I947A 408111.                                                                         14-9-0
                  communicated with this court. Accordingly, it appears appellant has
                  abandoned this appeal, and this court
                             ORDERS this appeal DISMISSED.




                                                    %.1Z64,2,0            >   J.
                                                    Silver


                                                             -1.11
                                                                 1r*
                                                                   /•)    1   J
                                                    Cadish


                                                                              J




                  cc:   Hon. Tara D. Clark Newberry, District Judge
                        Eric Garza
                        State of Nevada/DETR
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA                                            2
(0) 1947A .01Do